1
2                                                                          JS-6
3
4
5
6
7
8
9
10
11                              UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13
14   JUSTIN GARCIA, an Individual,              Case No. 2:19-cv-4137-ODW (SSx)
15                                              ORDER GRANTING JOINT
                   Plaintiff,                   STIPULATION TO DISMISS
16                                              DEFENDANT CLAUDIA
          v.                                    RUIZ-ROSAS AND REMAND TO
17                                              SUPERIOR COURT
     T.J. MAXX OF CA, LLC, Limited
18   Liability Company Doing Business in
     California; CLAUDIA RUIZ-ROSAS, an
19   Individual; and DOES 1 through 10,
     Inclusive,
20
                   Defendants.
21
22
23
24
25
26
27
28
                      ORDER GRANTING JOINT STIPULATION TO
               DISMISS DEFENDANT CLAUDIA RUIZ- ROSAS AND REMAND
1          The Court having received and reviewed the Joint Stipulation to Dismiss Defendant
2    Claudia Ruiz-Rosas and Remand submitted by Plaintiff Justin Garcia (“Plaintiff”) and
3    Defendants T.J. Maxx of CA, LLC, and Claudia Ruiz-Rosas (collectively, “Defendants”),
4    and good cause appearing;
5          IT IS HEREBY ORDERED THAT:
6          1.    Pursuant to Rule 41 of the Federal Rules of Civil Procedure, the Court
7                DISMISSES WITHOUT PREJUDICE all of the claims asserted against
8                individual defendant Claudia Ruiz-Rosas without attorneys’ fees and costs to
9                either party.
10         2.    The action is REMANDED to the Superior Court for the State of California,
11               County of Los Angeles, Case Number 19STCV12340 located at 111 North
12               Hill Street, Los Angeles, CA 90012.
13         3.    The parties shall bear their own attorney’s fees and costs.
14
15         IT IS SO ORDERED.
16
17   Dated: June 6, 2019
                                                           Hon. Otis D. Wright II
18                                                       United States District Judge

19
20
21
22
23
24
25
26
27
28
                                    1
          ORDER GRANTING JOINT STIPULATION TO DISMISS DEFENDANT
                    CLAUDIA RUIZ- ROSAS AND REMAND
